Per Curiam.

The defendant appeals from an order granting his wife, plaintiff, in a separation action, temporary alimony in the sum of $200 a week. He also appeals from an order which granted reargument but adhered to the original determination.
Before the appeal was submitted to this court, the action itself was tried and the court at Special Term granted judgment of separation in favor of the wife and fixed permanent alimony in the sum of $200 a week. An examination of the record before us indicates that there was sufficient basis for fixing the temporary alimony allowed. This determination does not, however, preclude the defendant husband from raising the question as to the amount of permanent alimony in connection with any appeal he may take from the judgment on the basis of the facts adduced at the trial. The orders should be affirmed, with $20 costs and disbursements to the respondent.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Orders unanimously affirmed, with $20 costs, and disbursements.